Title: From George Washington to Moses Hazen, 3 May 1782
From: Washington, George
To: Hazen, Moses


                        
                            Sir
                            Head Qrs 3d May 1782
                        
                        The Enemy, persisting in that barbarous line of Conduct they have pursued during the course of this war, have
                            lately most inhumanly Executed Capt. Joshua Huddy of the Jersey State Troops taken Prisoner by them at a Post on Toms
                            River—and in consequence, I have written to the British Commander in Chief, that unless the perpetrators of that horrid
                            deed were delivered up, I should be under the disagreeable necessity of Retaliating, as the only means left to put a stop
                            to such inhuman proceedings.
                        You will therefore immediately on recet of this designate by Lot for the above purpose—a British Captain who
                            is an unconditional Prisoner, if such a one is in our possession—if not—a Lieutenant under the same circumstances, from
                            among the Prisoners at any of the Posts either in Pennsylvania or Maryland. 
                        So soon as you have fixed on the Person—you will send him under a Safe Guard to Philadelphia, where the Minister of
                            War will order a proper Guard to receive & conduct him to the place of his Destination.
                        In your information respecting the Officers, who are Prisoners in our possession, I have orderd the Commisy of
                            Prisoners to furnish you with a List of them—it will be forwarded with this.
                        I need not mention to you that every possible tenderness, that is consistent with the security of him, should
                            be shewn to the person whose unfortunate lot it may be to suffer.

                    